Title: Abigail Adams to John Quincy Adams, 2 December 1797
From: Adams, Abigail
To: Adams, John Quincy


        
          my Dear son
          Philadelphia December 2 1797
        
        I have the pleasure of informing you and Mrs Adams of the safe arrival of mr Johnson and Family in George Town on the 25 of November, after a passage of 60 Days. I heard from mr Cranch that the Family were all well. I had written to him previous to their arrival to give me immediate notice of it, and I yesterday had the Satisfaction of writing to mrs Johnson to congratulate her upon her arrival in America, as I now do both you and my dear Daughter, for when I wrote last to you both; I was under very serious concern for their safety tho I dared not to express it to you.
        
        I wrote to you last week by way of Hamburgh, and inclosed to you the speech at the opening of the Present Session of Congress. I now send you the answer of the senate and House. heitherto there has appeard a disposition to moderation Cander and uninimity. I sincerely hope they will have but one object before them, the ultimate Good of the Country. I sent you last week by way of Hamburgh a mess medly of News papers, from different parts of the union, that you might see the politicks of them collectively there were two or three Virgina papers which containd a Series of Numbers under the signature of Aristidas. these have been published in the Washington Gazzet. I have learnt from a correspondent there, that the supposed Author, is a Doctor Brown, Brother of the senator of that name from Kentucky. he has lately returnd from Edinburgh where he received a medical Education. he establishd himself in the city of Washington, and became the founder of a Jacobinical club, at the Head of which was placed, a dr Cuningham by Birth an Irishman and a Roman Catholic, but excommunicated for infidelity, and now openly atheestical but a Justice of Peace, and a Distiller of Whisky—a man possesst of some talents with a smattering of learning. the rest of the club were composed Chiefly of Foreigeners of no Education. in this hopefull Society, publick measures were discusst and from this fountain, and Similar ones, have issued most of the foul streams which have polluted our Country, from Men of no Principles, no Religion, and no Country. Brown finding his sentiments not Congenial to the taste of the inhabitants of Washington, removed to Kentucky as a Soil more congenial to them. the design of these publications is to decry the Government of the united states, and to recommend one similar to the French constitution, with a directory. fortunately for America, the French are not Stationary enough in their Political career, for to recommend their Government to Americans. The Age of frenzy I hope is passed, and giving place to the Age of Reason, and cool reflection. I have been thus minute in this History that you might know who are made use of, to spread the Principles of anarchy and confusion amongst us. this city abounds in such Characters. here is the focus, yet with all their exertions, there cause grows into disrepute, and is daily weakning. should we be forced into a war, which God forbid, parties would again assume a face of voilence
        My Love to Thomas. I do not forget him tho I have not written to him by these two last conveyences— I am most sincerely and / affectionatly yours &c.
       